PER CURIAM.
John Smith has appealed from the denial of his Rule 3.800(a) motion for jail credit. The trial court denied Smith’s motion upon accepting the State’s position that Smith did not indicate where in the record the information can be located, or how the record demonstrated his entitlement to relief. See Toro v. State, 719 So.2d 947 (Fla. 4th DCA 1998).
As Smith detailed the dates at issue, directed the trial court to his Broward County “rearrest sheet,” and addressed his inability to obtain such, we find that Smith met his burden. The case is remanded for the trial court to consider the merits of Smith’s claim for additional credit.
DELL, KLEIN and STEVENSON, JJ., concur.